
	

113 HR 601 IH: Permanent Repeal of Oil Subsidies Act
U.S. House of Representatives
2013-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 601
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2013
			Mr. Markey (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of the Interior to establish an
		  annual production incentive fee with respect to Federal onshore and offshore
		  lands that are subject to a lease for production of oil or natural gas under
		  which production is not occurring, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Repeal of Oil Subsidies
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—USE IT Act
				Sec. 101. Short title.
				Sec. 102. Production incentive fee.
				Title II—Deficit Reduction Through Fair Oil Royalties
				Sec. 201. Short title.
				Sec. 202. Eligibility for new leases and the transfer of
				leases.
				Sec. 203. Price thresholds for royalty suspension
				provisions.
				Sec. 204. Repeal of royalty relief provisions.
				Title III—OCS Facility Inspections
				Sec. 301. Short title.
				Sec. 302. OCS facility inspection fees.
				Title IV—Repeal of Fossil Fuel Subsidies For Large Oil
				Companies
				Sec. 401. Short title.
				Sec. 402. Amortization of geological and geophysical
				expenditures.
				Sec. 403. Producing oil and gas from marginal
				wells.
				Sec. 404. Enhanced oil recovery credit.
				Sec. 405. Intangible drilling and development costs in the case
				of oil and gas wells.
				Sec. 406. Percentage depletion.
				Sec. 407. Tertiary injectants.
				Sec. 408. Passive activity losses and credits
				limited.
				Sec. 409. Income attributable to domestic production
				activities.
				Sec. 410. Prohibition on using last-in, first-out accounting
				for major integrated oil companies.
				Sec. 411. Modifications of foreign tax credit rules applicable
				to dual capacity taxpayers.
			
		IUSE
			 IT Act
			101.Short
			 titleThis title may be cited
			 as the United States Exploration on
			 Idle Tracts Act or the USE IT Act.
			102.Production
			 incentive fee
				(a)EstablishmentThe
			 Secretary of the Interior shall, within 180 days after the date of enactment of
			 this Act, issue regulations to establish an annual production incentive fee
			 with respect to Federal onshore and offshore lands that are subject to a lease
			 for production of oil or natural gas under which production is not occurring.
			 Such fee shall apply with respect to lands that are subject to such a lease
			 that is in effect on the date final regulations are promulgated under this
			 subsection or that is issued thereafter.
				(b)AmountThe
			 amount of the fee shall be, for each acre of land from which oil or natural gas
			 is produced for less than 90 days in a calendar year—
					(1)in the case of
			 onshore land—
						(A)for each of the
			 first 3 years of the lease, $4 per acre in 2011 dollars;
						(B)for the fourth
			 year of the lease, $6 per acre in 2011 dollars; and
						(C)for the fifth year
			 of the lease and each year thereafter for which the lease is otherwise in
			 effect, $8 per acre in 2011 dollars; and
						(2)in the case of
			 offshore land—
						(A)for each of the
			 third, fourth, and fifth years of the lease, $4 per acre in 2011
			 dollars;
						(B)for the sixth year
			 of the lease, $6 per acre in 2011 dollars; and
						(C)for the seventh
			 year of the lease and each year thereafter for which the lease is otherwise in
			 effect, $8 per acre in 2011 dollars.
						(c)Assessment and
			 collectionThe Secretary shall assess and collect the fee
			 established under this section.
				(d)DepositAmounts
			 received by the United States as the fee under this section shall be deposited
			 in the general fund of the Treasury.
				(e)RegulationsThe
			 Secretary of the Interior may issue regulations to prevent evasion of the fee
			 under this section.
				IIDeficit Reduction
			 Through Fair Oil Royalties
			201.Short
			 titleThis title may be cited
			 as the Deficit Reduction Through Fair
			 Oil Royalties Act.
			202.Eligibility for
			 new leases and the transfer of leases
				(a)Issuance of New
			 Leases
					(1)In
			 generalThe Secretary shall
			 not issue any new lease that authorizes the production of oil or natural gas
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a person
			 described in paragraph (2) unless the person has renegotiated each covered
			 lease with respect to which the person is a lessee, to modify the payment
			 responsibilities of the person to require the payment of royalties if the price
			 of oil and natural gas is greater than or equal to the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
					(2)Persons
			 describedA person referred to in paragraph (1) is a person
			 that—
						(A)is a lessee
			 that—
							(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
							(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
							(B)any other person
			 that has any direct or indirect interest in, or that derives any benefit from,
			 a covered lease.
						(3)Multiple
			 lessees
						(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
						(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
						(b)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), unless the
			 lessee or other person has—
					(1)renegotiated each
			 covered lease with respect to which the lessee or person is a lessee, to modify
			 the payment responsibilities of the lessee or person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1337(a)(3)(C)); or
					(2)entered into an agreement with the
			 Secretary to modify the terms of all covered leases of the lessee or other
			 person to include limitations on royalty relief based on market prices that are
			 equal to or less than the price thresholds described in clauses (v) through
			 (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
					(c)Use of amounts
			 for deficit reductionNotwithstanding any other provision of law,
			 any amounts received by the United States as rentals or royalties under covered
			 leases shall be deposited in the Treasury and used for Federal budget deficit
			 reduction or, if there is no Federal budget deficit, for reducing the Federal
			 debt in such manner as the Secretary of the Treasury considers
			 appropriate.
				(d)DefinitionsIn this section—
					(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
						(A)in existence on
			 the date of enactment of this Act;
						(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note;
			 Public Law
			 104–58); and
						(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
						(2)LesseeThe
			 term lessee includes any person or other entity that controls, is
			 controlled by, or is in or under common control with, a lessee.
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					203.Price
			 thresholds for royalty suspension provisionsThe Secretary of the Interior shall agree to
			 a request by any lessee to amend any lease issued for any Central and Western
			 Gulf of Mexico tract in the period of January 1, 1996, through November 28,
			 2000, to incorporate price thresholds applicable to royalty suspension
			 provisions, that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1337(a)(3)(C)). Any amended lease shall impose the new or
			 revised price thresholds effective October 1, 2013. Existing lease provisions
			 shall prevail through September 30, 2013.
			204.Repeal of
			 royalty relief provisions
				(a)Repeal of
			 provisions of Energy Policy Act of 2005The following provisions
			 of the Energy Policy Act of 2005 (Public Law 109–58) are
			 repealed:
					(1)Section 344 (42
			 U.S.C. 15904; relating to incentives for natural gas production from deep wells
			 in shallow waters of the Gulf of Mexico).
					(2)Section 345 (42
			 U.S.C. 15905; relating to royalty relief for deep water production in the Gulf
			 of Mexico).
					(b)Repeal of
			 provisions relating to Planning Areas offshore AlaskaSection
			 8(a)(3)(B) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(B)) is amended by striking and in the
			 Planning Areas offshore Alaska.
				IIIOCS
			 Facility Inspections
			301.Short
			 titleThis title may be cited
			 as the No Free Inspections for Oil
			 Companies Act.
			302.OCS facility
			 inspection feesSection 22 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by
			 adding at the end of the section the following:
				
					(g)Inspection
				Fees
						(1)EstablishmentThe
				Secretary of the Interior shall establish, by rule, and collect from the
				operators of facilities subject to inspection under subsection (c)
				nonrefundable fees for such inspections—
							(A)at an aggregate
				level equal to the amount necessary to offset the annual expenses of
				inspections of outer Continental Shelf facilities (including mobile offshore
				drilling units) by the Department of the Interior; and
							(B)using a schedule
				that reflects the differences in complexity among the classes of facilities to
				be inspected.
							(2)Ocean energy
				enforcement fundThere is established in the Treasury a fund, to
				be known as the Ocean Energy Enforcement Fund (referred to in
				this subsection as the Fund), into which shall be deposited
				amounts collected as fees under paragraph (1) and which shall be available as
				provided under paragraph (3).
						(3)Availability of
				feesNotwithstanding
				section
				3302 of title 31, United States Code, all amounts collected by
				the Secretary under this section—
							(A)shall be credited
				as offsetting collections;
							(B)shall be available
				for expenditure only for purposes of carrying out inspections of outer
				Continental Shelf facilities (including mobile offshore drilling units) and the
				administration of the inspection program under this section;
							(C)shall be available
				only to the extent provided for in advance in an appropriations Act; and
							(D)shall remain
				available until expended.
							(4)Annual
				reports
							(A)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with fiscal year 2013, the Secretary shall submit to the Committee on
				Energy and Natural Resources of the Senate and the Committee on Natural
				Resources of the House of Representatives a report on the operation of the Fund
				during the fiscal year.
							(B)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
								(i)A
				statement of the amounts deposited into the Fund.
								(ii)A
				description of the expenditures made from the Fund for the fiscal year,
				including the purpose of the expenditures.
								(iii)Recommendations
				for additional authorities to fulfill the purpose of the Fund.
								(iv)A
				statement of the balance remaining in the Fund at the end of the fiscal
				year.
								.
			IVRepeal of Fossil
			 Fuel Subsidies For Large Oil Companies
			401.Short
			 titleThis Act may be cited as
			 the End Big Oil Tax Subsidies Act of
			 2013.
			402.Amortization of
			 geological and geophysical expenditures
				(a)In
			 generalSubparagraph (A) of
			 section 167(h)(5) of the Internal Revenue Code of 1986 is amended by striking
			 major integrated oil company and inserting covered large
			 oil company.
				(b)Covered large
			 oil companyParagraph (5) of section 167(h) of such Act is
			 amended by redesignating subparagraph (B) as subparagraph (C) and by inserting
			 after subparagraph (A) the following new subparagraph:
					
						(B)Covered large
				oil companyFor purposes of
				this paragraph, the term covered large oil company means a
				taxpayer which—
							(i)is
				a major integrated oil company, or
							(ii)has gross
				receipts in excess of $50,000,000 for the taxable year.
							For
				purposes of clause (ii), all persons treated as a single employer under
				subsections (a) and (b) of section 52 shall be treated as 1
				person..
				(c)Conforming
			 amendmentThe heading for paragraph (5) of section 167(h) of such
			 Code is amended by inserting and other large taxpayers.
				(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2012.
				403.Producing oil
			 and gas from marginal wells
				(a)In
			 generalSection 45I of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(e)Exception for
				taxpayer with gross receipts in excess of $50,000,000
							(1)In
				generalSubsection (a) shall
				not apply to any taxpayer whose aggregate gross receipts for the taxable year
				are in excess of $50,000,000.
							(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
							.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to credits determined for taxable years beginning
			 after December 31, 2012.
				404.Enhanced oil
			 recovery credit
				(a)In
			 generalSection 43 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Exception for
				taxpayer with gross receipts in excess of $50,000,000
							(1)In
				generalSubsection (a) shall
				not apply to any taxpayer whose aggregate gross receipts for the taxable year
				are in excess of $50,000,000.
							(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2012.
				405.Intangible
			 drilling and development costs in the case of oil and gas wells
				(a)In
			 generalSubsection (c) of
			 section 263 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: This subsection shall not apply to
			 amounts paid or incurred by a taxpayer in any taxable year in which such
			 taxpayer has aggregate gross receipts for the taxable year in excess of
			 $50,000,000, determined by deeming all persons treated as a single employer
			 under subsections (a) and (b) of section 52 as 1 person..
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2012.
				406.Percentage
			 depletion
				(a)In
			 generalSection 613A of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Exception for
				taxpayer with gross receipts in excess of $50,000,000
							(1)In
				generalThis section and
				section 611 shall not apply to any taxpayer which has aggregate gross receipts
				for the taxable year in excess of $50,000,000.
							(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
							.
				(b)Conforming
			 amendmentSection 613A(c)(1) of such Code is amended by striking
			 subsection (d) and inserting subsections (d) and
			 (f).
				(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
				407.Tertiary
			 injectants
				(a)In
			 generalSection 193 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(d)Exception for
				taxpayer with gross receipts in excess of $50,000,000
							(1)In
				generalSubsection (a) shall
				not apply to any taxpayer which has aggregate gross receipts for the taxable
				year in excess of $50,000,000.
							(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenses incurred after December 31, 2012.
				408.Passive
			 activity losses and credits limited
				(a)Rules relating
			 to working interests in oil and gas propertyParagraph (3) of section 469(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
					
						(C)Exception for
				taxpayer with gross receipts in excess of $50,000,000
							(i)In
				generalSubparagraph (A)
				shall not apply to any taxpayer which has aggregate gross receipts for the
				taxable year in excess of $50,000,000.
							(ii)Aggregation
				ruleFor purposes of clause
				(i), all persons treated as a single employer under subsections (a) and (b) of
				section 52 shall be treated as 1
				person.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
				409.Income
			 attributable to domestic production activities
				(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(E)Special rule for
				certain oil and gas incomeIn the case of any taxpayer who is a
				major integrated oil company (as defined in section 167(h)) for the taxable
				year, the term domestic production gross receipts shall not
				include gross receipts from the production, transportation, or distribution of
				oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
				410.Prohibition on using
			 last-in, first-out accounting for major integrated oil companies
				(a)In
			 generalSection 472 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(h)Major integrated
				oil companiesNotwithstanding
				any other provision of this section, a major integrated oil company (as defined
				in section 167(h)) may not use the method provided in subsection (b) in
				inventorying of any
				goods.
						.
				(b)Effective date
			 and special rule
					(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years beginning after December 31, 2012.
					(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendment made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)the net amount of
			 the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account ratably
			 over a period (not greater than 8 taxable years) beginning with such first
			 taxable year.
						411.Modifications
			 of foreign tax credit rules applicable to dual capacity taxpayers
				(a)In
			 generalSection 901 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (n) as subsection (o) and by inserting
			 after subsection (m) the following new subsection:
					
						(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is a major integrated
				oil company (as defined in section 167(h)) to a foreign country or possession
				of the United States for any period shall not be considered a tax—
								(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
								(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
									(i)is
				paid by such dual capacity taxpayer pursuant to the generally applicable income
				tax imposed by the country or possession, or
									(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
									Nothing
				in this paragraph shall be construed to imply the proper treatment of any such
				amount not in excess of the amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
								(A)is subject to a
				levy of such country or possession, and
								(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
								(3)Generally
				applicable income taxFor purposes of this subsection—
								(A)In
				generalThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
								(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
									(i)persons who are
				not dual capacity taxpayers, and
									(ii)persons who are
				citizens or residents of the foreign country or
				possession.
									.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after December 31, 2012.
					(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
					
